Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 1 of 9 Page ID #1125


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

  CATHERINE ALEXANDER,

                  Plaintiff,

  v.                                                    Case No. 3:18-cv-0966-MJR-DGW

  TAKE-TWO INTERACTIVE SOFTWARE,
  INC., et al.,

                  Defendants.

     PLAINTIFF CATHERINE ALEXANDER’S OBJECTIONS AND RESPONSES TO
   DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
    SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S SECOND SET OF
       REQUESTS FOR ADMISSION TO PLAINTIFF CATHERINE ALEXANDER

         Plaintiff Catherine Alexander (“Plaintiff”) provides the following objections and

  responses to Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc.

  and Visual Concepts Entertainment’s (“Defendants”) Second Set of Requests for Admission.

       OBJECTIONS APPLICABLE TO DEFENDANTS’ “GENERAL INSTRUCTIONS”

         1.      Plaintiff objects to General Instructions # 2, 3, 4, and 5 to the extent that they

  purport to require Plaintiff to respond in a manner outside the scope of Fed. R. Civ. P. 26 or 36.

       SPECIFIC OBJECTIONS APPLICABLE TO EACH REQUEST FOR ADMISSION

         1.      Plaintiff objects to these requests to the extent that they seek information

  protected by any applicable privilege or immunity, including without limitation the

  attorney/client privilege and/or attorney work-product immunity.

         2.      Plaintiff objects to these requests to the extent that they seek information that is

  not relevant to any party’s claim or defense.




                                                    1
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 2 of 9 Page ID #1126


         3.      Plaintiff objects to these requests to the extent that they seek information that

  exceeds the scope of discovery or purport to obligate Plaintiff to respond in any manner that

  exceeds or is inconsistent with the Federal Rules of Civil Procedure.

         4.      Plaintiff objects to any request that would require Plaintiff to seek or obtain

  information from Defendants and/or third parties, such as information regarding Mr. Orton.

         5.      Nothing in these Responses and Objections should be construed as waiving rights

  or objections which might otherwise be available to Plaintiff, nor should answering any of these

  requests be deemed an admission of relevancy, materiality, or admissibility in evidence of the

  responses.

         6.      Plaintiff objects to these requests to the extent that they do not seek information

  regarding the truth of any matter within the scope of Fed. R. Civ. P. 26(b)(1) relating to:

                 a.      facts, the application of law to fact, or opinions about either; or

                 b.      the genuineness of any described documents.

         7.      Plaintiff objects to the use of the term “RANDY ORTON” as vague and

  ambiguous, particularly given the fact that it is used in these Requests for Admission to refer to

  the real life wrestler and to the WWE 2K videogame character interchangeably.

         8.      The objections in this section apply to all of Plaintiff’s responses to Defendants’

  Requests for Admission. To the extent any specific objection is repeated again in these responses

  it should not be construed as waiver of any other objection applicable to admissions or denials

  falling within the scope of the request.




                                                    2
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 3 of 9 Page ID #1127


                PLAINTIFF’S RESPONSES TO REQUESTS FOR ADMISSION

  REQUEST FOR ADMISSION NO. 122:

         Admit that RANDY ORTON selected the subject matter for each of the ASSERTED

  WORKS.

  RESPONSE:

         In addition to the aforementioned specific objections, Plaintiff objects to this Request as

  vague and ambiguous, particularly the phrase “selected the subject matter.” Subject to and

  without waiving the foregoing objections, to the extent this request is trying to determine if Mr.

  Orton selected the “subject matter” from a number of choices he was considering, Plaintiff does

  not recall. Plaintiff admits that Mr. Orton suggested a type of tattoo he wanted and Plaintiff

  sketched a design and that Mr. Orton provided mere direction and/or ideas for each of the

  ASSERTED WORKS. Plaintiff denies that Randy Orton created the TATTOOS. Plaintiff

  further denies that Randy Orton translated his mere direction and/or ideas into a fixed, tangible

  expression. Plaintiff created the ASSERTED WORKS. To the extent this Request contains any

  other allegations, they are denied.

  REQUEST FOR ADMISSION NO. 123:

         Admit that RANDY ORTON selected the colors of ink used for each of the ASSERTED

  WORKS.

  RESPONSE:

         Plaintiff admits that Mr. Orton selected the colors of ink for each of the ASSERTED

  WORKS from a finite number of color choices presented to him by Plaintiff. Plaintiff admits

  that Mr. Orton suggested a type of tattoo he wanted and Plaintiff sketched a design and that Mr.

  Orton provided mere direction and/or ideas for each of the ASSERTED WORKS. Plaintiff

  denies that Randy Orton created the TATTOOS. Plaintiff further denies that Randy Orton



                                                   3
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 4 of 9 Page ID #1128


  translated his mere direction and/or ideas into a fixed, tangible expression. Plaintiff denies that

  Mr. Orton created or contributed to creating the ASSERTED WORKS, and to the extent this

  Request is construed to allege otherwise, Plaintiff denies this Request. To the extent this Request

  contains any other allegations, they are denied.

  REQUEST FOR ADMISSION NO. 124:

            Admit that RANDY ORTON selected the location each of the ASSERTED WORKS

  would be inked on his body.

  RESPONSE:

            Plaintiff admits this Request.

  REQUEST FOR ADMISSION NO. 125:

            Admit that the TATTOO titled “Bible verse design” has personal meaning to RANDY

  ORTON.

  RESPONSE:

            Plaintiff states that she has made reasonable inquiry and that the information she knows

  or can readily obtain is insufficient to enable her to admit or deny this Request and therefore it is

  denied.

  REQUEST FOR ADMISSION NO. 126:

            Admit that the TATTOO titled “Dove” has personal meaning to RANDY ORTON.

  RESPONSE:

            Plaintiff states that she has made reasonable inquiry and that the information she knows

  or can readily obtain is insufficient to enable her to admit or deny this Request and therefore it is

  denied.

  REQUEST FOR ADMISSION NO. 127:

            Admit that the TATTOO titled “Rose” has personal meaning to RANDY ORTON.



                                                     4
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 5 of 9 Page ID #1129


  RESPONSE:

            Plaintiff states that she has made reasonable inquiry and that the information she knows

  or can readily obtain is insufficient to enable her to admit or deny this Request and therefore it is

  denied.

  REQUEST FOR ADMISSION NO. 128:

            Admit that the TATTOO titled “Skulls” has personal meaning to RANDY ORTON.

  RESPONSE:

            Plaintiff states that she has made reasonable inquiry and that the information she knows

  or can readily obtain is insufficient to enable her to admit or deny this Request and therefore it is

  denied.

  REQUEST FOR ADMISSION NO. 129:

            Admit that the TATTOO titled “Tribal Addition Design” has personal meaning to

  RANDY ORTON.

  RESPONSE:

            Plaintiff states that she has made reasonable inquiry and that the information she knows

  or can readily obtain is insufficient to enable her to admit or deny this Request and therefore it is

  denied.

  REQUEST FOR ADMISSION NO. 130:

            Admit that the TATTOO titled “Tribal Design” has personal meaning to RANDY

  ORTON.

  RESPONSE:

            Plaintiff states that she has made reasonable inquiry and that the information she knows

  or can readily obtain is insufficient to enable her to admit or deny this Request and therefore it is

  denied.



                                                    5
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 6 of 9 Page ID #1130


  REQUEST FOR ADMISSION NO. 131:

         Admit that YOU have inked tattoos onto PERSONS other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits that she has inked other tattoos on to third parties. Plaintiff denies inking

  the SUBJECT TATTOOS on others.

  REQUEST FOR ADMISSION NO. 132:

         Admit that YOU have inked tattoos incorporating, or consisting of, written text on

  PERSONS other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits that she has inked other tattoos “incorporating, or consisting of, written

  text” on third parties. Plaintiff denies inking the SUBJECT TATTOOS on others.

  REQUEST FOR ADMISSION NO. 133:

         Admit that YOU have inked tattoos incorporating, or consisting of, doves on PERSONS

  other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits that she has inked other tattoos “incorporating, or consisting of, doves”

  on third parties. Plaintiff denies inking the SUBJECT TATTOOS on others.

  REQUEST FOR ADMISSION NO. 134:

         Admit that YOU have inked tattoos incorporating, or consisting of, roses on PERSONS

  other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits that she has inked other tattoos “incorporating, or consisting of, roses” on

  third parties. Plaintiff denies inking the SUBJECT TATTOOS on others.




                                                   6
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 7 of 9 Page ID #1131


  REQUEST FOR ADMISSION NO. 135:

         Admit that YOU have inked tattoos incorporating, or consisting of, skulls on PERSONS

  other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits that she has inked other tattoos “incorporating, or consisting of, skulls”

  on third parties. Plaintiff denies inking the SUBJECT TATTOOS on others.

  REQUEST FOR ADMISSION NO. 136:

         Admit that YOU have inked tattoos incorporating, or consisting of, tribal designs on

  PERSONS other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits that she has inked other tattoos “incorporating, or consisting of, tribal

  designs” on third parties. Plaintiff denies inking the SUBJECT TATTOOS on others.

  REQUEST FOR ADMISSION NO. 137:

         Admit that clients YOU ink sometimes upload photographs of their tattoos to their social

  media accounts after YOU ink them.

  RESPONSE:

         Subject to the foregoing objections, Plaintiff states that she has made reasonable inquiry

  and that the information she knows or can readily obtain is insufficient to enable her to admit or

  deny this Request and therefore denies this Request.

  REQUEST FOR ADMISSION NO. 138:

         Admit that YOU have never tried to enforce intellectual property rights in tattoos you

  have inked on any PERSON other than RANDY ORTON.

  RESPONSE:

         Plaintiff admits this Request.



                                                   7
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 8 of 9 Page ID #1132


  REQUEST FOR ADMISSION NO. 139:

         Admit that RANDY ORTON is a professional wrestler.

  RESPONSE:

         Plaintiff admits that Mr. Orton is currently a professional wrestler. Plaintiff denies that

  Mr. Orton was a professional wrestler when first inked by Plaintiff.

  REQUEST FOR ADMISSION NO. 140:

         Admit that YOU knew RANDY ORTON was a professional wrestler at the time you

  inked the ASSERTED WORKS.

  RESPONSE:

         Plaintiff denies this Request.

  REQUEST FOR ADMISSION NO. 141:

         Admit that the Ben & Jerry’s t-shirt purportedly depicting YOUR tattoo design, as

  described in YOUR response to Take-Two’s Request for Production No. 37, did not depict any

  of the ASSERTED WORKS.

  RESPONSE:

         Plaintiff admits this Request.

  REQUEST FOR ADMISSION NO. 142:

         Admit that, other than the Ben & Jerry’s t-shirt described in YOUR response to Take-

  Two’s Request for Production No. 37, YOU have never designed a tattoo for any purpose other

  than inking the tattoo on a PERSON.

  RESPONSE:

         Plaintiff admits this request.




                                                   8
Case 3:18-cv-00966-MJR-MAB Document 108 Filed 01/07/19 Page 9 of 9 Page ID #1133


  Dated: January 7, 2019                       Respectfully submitted,


                                               /s/ Anthony G. Simon
                                               Anthony G. Simon, IL 6209056
                                               Benjamin R. Askew, IL 6291366
                                               Anthony R. Friedman, IL 6299795
                                               THE SIMON LAW FIRM, P.C.
                                               800 Market Street, Suite 1700
                                               St. Louis, Missouri 63101
                                               Phone: (314) 241-2929
                                               Fax: (314) 241-2029
                                               asimon@simonlawpc.com
                                               basekew@simonlawpc.com
                                               afriedman@simonlawpc.com

                                               R. Seth Crompton, IL
                                               THE HOLLAND LAW FIRM
                                               300 N Tucker, Suite 801
                                               St. Louis, Missouri 63101
                                               Phone: (314) 241-8111
                                               Facsimile: (314) 241-5554
                                               scrompton@allfela.com

                                               Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served upon all counsel of record this

  7th day of January, 2019 via the Court’s CM/ECF system.

                                                      /s/ Anthony G. Simon




                                                  9
